IN THE SUPREME COURT OF THE STATE OF NEVADA


                LYNDA PARVEN, IN HER CAPACITY                            No. 83797
                AS THE ADMINISTRATOR OF THE
                STATE OF NEVADA DEPARTMENT
                OF EMPLOYMENT, TRAINING &
                REHABILITATION, EMPLOYMENT
                SECURITY DIVISION; J. THOMAS                             F1L
                SUSICH, IN HIS CAPACITY AS CHAIR
                OF THE STATE OF NEVADA                                    SEP 28 2022
                DEPARTMENT OF EMPLOYMENT,                                      H A. :3 CrNN
                                                                    CL        UPREME COURT
                TRAINING & REHABILITATION,
                EMPLOYMENT SECURITY DIVISION;                                   CLERX

                AND STATE OF NEVADA
                DEPARTMENT OF EMPIAOYMENT,
                TRAINING & REHABILITATION,
                EMPLOYMENT SECURITY DIVISION,
                Petitioners,
                vs.
                THE EIGHTH jUDICIAL DISTRICT
                COURT OF THE STATE 0.F NEVADA,
                IN AND FO.R THE COUNTY OF
                CLARK; AND THE HONORABLE BITA
                YEAGER, DISTRICT JUDGE,
                Respondents,
                  and
                SELVIN MENDEZ,
                Real PaKty in Interest.

                                       OR.DER DENYING PETITION

                            This is an original petition for a writ of mandamus in an
                unemployrnent matter challenging a district court order denying a motion
                to dismiss the underlying petition for judicial review for lack of subject
                matter jurisdiction.
                            Selvin Mendez was discharged from his job at Newage Lake Las
                Vegas and received unemployment benefits.      Several months later, the
SUPREME COURT
      OF
    NE VA A

   41 A
                                                                                     - 30(162.
                   Employment Security Division (ESD) of the Nevada Department of
                   Employment, Training, and Rehabilitation (DETR) determined Mendez
                   was ineligible for unemployment benefits and issued an overpayment
                   notice. Mendez appealed the decision, but the appellate referee upheld the
                   decision and the review board declined further review. Mendez petitioned
                   the district court for judicial review, naming DETR and Newage as
                   respondents.    DETR moved to dismiss, arguing the district court lacked
                   jurisdiction because Mendez failed to name all the parties to the
                   proceedings before the review board as required by NRS 612.530(1). The
                   district court denied the motion after concluding Mendez's petition complied
                   with NRS 612.530. ESD Administrator Lynda Parven, along with the chair
                   of the ESD Board of Review and. DETR (collectively Parven), now petition
                   this court for a writ of mandamus, arguing Mendez was required by NRS
                   612.530 to name the ESD Administrator and the review board as
                   respond.ents.
                               Mandamus is an       extraordinary remedy,      and it is the
                   petitioner's burden to show a clear legal right to the requested course of
                   action. See Walker v. Second Judicial Dist. Court, 136 Nev. 678, 680-81,
                   476 P.3d 1194, 1196-97 (2020). Parven fails to demonstrate such a legal
                   right here. Chapter 612's provisions control over Chapter 233B's as to the
                   question of who is a "party" to a judicial action. NRS 233B.039(3)(a). NRS
                   612.525(2) says, "the Administrator shall be deemed to be a party to any
                   judicial action" arising from the board of review's decision. Thus, Parven
                   was a party to the district court action by operation of law; NRS
                   233B.130(2)(a)'s naming requirement—and its associated case law, which
                   Parven presses, see, e.g., Whitfield v. Nevada State Pers. Comm'n, 137 Nev.,
                   Adv. Op. 34, 492 P.3d 571, 573 (2021)—do not apply.         Similarly, NRS

SUPREME COURT
      OF
    NEVADA


(.0) 1947A'Alr5=
                                                        2
                 612.530(1) requires the petition for judicial review to name parties who
                 appeared before the review board, it does not follow that the petition must
                 also name the review board itself.1 Cf. NRS 233B.130(2) (requiring naming
                 of "all parties of record to the administrative proceeding").
                             Accordingly, we

                             ORDER the petition DENIED.




                                                                                   J.
                                                     Silver




                                                     Cadish


                                                              Poem                  ,
                                                     Pickering




                 cc:   Hon. Bita Yeager, District Judge
                       State of Nevada/DETR
                       Reid Rubinstein & :Bogatz
                       Eighth District Court Clerk




                       1Moreover, the limited record does not support Parven's argument
 SUPREME COURT
                 that Mendez failed to name all parties before the review board.
            OF
        NEVADA


I()   H.).-17A
                                                       3